PER CURIAM:
Claimant brought this claim to recover the value of a certain item of personal clothing that he alleges was lost when he placed the item of clothing in the laundry at Mr. Olive Correctional Center where claimant is an inmate.
A hearing was conducted by this Court in this claim on December 2, 1996, at which time the claimant testified as to the facts and circumstances which gave rise to his claim. Claimant asserts that he received a sweatshirt from his mother and he sent the sweatshirt to the prison laundry sometime during the month of June 1996. When his laundry was returned to him on that same day as is the custom, the sweatshirt was not with his other clothing. He valued the sweatshirt at $80.00.
The Acting Associate Warden of Operations, Linda Lou Pond, testified that all inmates are provided information about operational procedure for laundry services upon their entry into the prison. These procedures are also posted on bulletin boards throughout the facility. Part 7 states “Laundry Responsibility-The Mt. Olive Correctional Complex Laundry Department shall not be responsible for damaged and/or lost inmate personal clothing.” Ms. Pond explained that the prison provides state issue clothing to all inmates. Any personal clothing may be stamped if an inmate so desires in order that ownership may be determined. Otherwise, the inmate takes a risk and is *182responsible for any personal items placed in the prison laundry.
The Court has determined that the respondent provides inmates with clothing and laundry services. However, the respondent also allows inmates to have personal property clothing at the facility if the inmate so chooses. The inmate is then responsible for the item of clothing. There is no responsibility on the part of the respondent if the item is lost during the laundry procedures.
The Court is the opinion that claimant has not established any negligence on the part of the respondent for the loss of his sweatshirt. Therefore, the Court denies this claim.
Claim disallowed.